Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-20-2006

Prusky v. Reliastar Life Ins
Precedential or Non-Precedential: Precedential

Docket No. 05-1611




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Prusky v. Reliastar Life Ins" (2006). 2006 Decisions. Paper 1176.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1176


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
     UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  March 24, 2006

                                       No. 05-1611

                                     Paul Prusky, et al.
                                            Appellants

                                             v.

                                     Reliastar Life Ins




Present: RENDELL and SMITH Circuit Judges and IRENAS, District Judge


         Motion by Appellants to Designate Opinion as Precedential.




                                                  /s/ Phyllis Ruffin
                                                  Phyllis Ruffin 267-299-4918

Not Precedential Opn filed 3/20/06
                                     ORDER
The foregoing motion is GRANTED and the not precedential opinion filed on March 20,
2006 shall be filed as precedential.

                                                   By the Court,


                                                   /s/ Marjorie O. Rendell
                                                   Circuit Judge

Dated: April 20, 2006